   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 1 of 28 PageID #:227




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


CHICAGO TEACHERS UNION,

       Plaintiff,
                                            No. 20-cv-02958
              v.
                                            Judge John F. Kness
BETSY DEVOS, in her official capacity
as the Secretary of the United States
Department of Education; UNITED
STATES DEPARTMENT OF
EDUCATION; and BOARD OF
EDUCATION OF THE CITY OF
CHICAGO,

       Defendants.


                    MEMORANDUM OPINION AND ORDER

      This case concerns one of the myriad challenges presented by the COVID-19

crisis: how best to teach children—specifically those who need special services—

during a time when the schoolhouse door remains closed for safety. In this one-count

action, CTU alleges that the Secretary of the United States Department of Education,

the Department itself, and the Board of Education of the City of Chicago violated the

Administrative Procedures Act (“APA”) by not asking Congress for authority to waive

certain documentation requirements relating to special education and services for

children. According to CTU, by “failing to waive” these requirements, Defendants

have acted arbitrarily and capriciously and caused CTU’s members to be “diverted”

by a “massive bureaucratic distraction.” CTU seeks a temporary restraining order
     Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 2 of 28 PageID #:228




and preliminary injunction relieving CTU members from the obligations that

Defendants have allegedly refused to waive.

        Although the Court is sympathetic to the challenges inherent in providing

remote special education and services, the legal deficiencies in CTU’s case are rife.

As explained below, CTU likely lacks standing to proceed in federal court. CTU also

faces significant barriers under the APA, and with respect to the Board of Education,

CTU has not pleaded a viable independent claim. CTU has thus not met the threshold

requirement for an injunction of showing some likelihood of success on the merits of

its case. As a result, the Court denies CTU’s motion for preliminary injunctive relief.

I.      BACKGROUND

       For children who require special education and services, two provisions of

federal law are particularly relevant: the Individuals with Disabilities Education Act

(“IDEA”) (20 U.S.C. § 1400, et seq.) and Section 504 of the Rehabilitation Act of 1973

(29 U.S.C. § 701, et seq.). Children who are eligible for special education and services

under the IDEA must be provided an “individualized educational program,” or “IEP.”

20 U.S.C. § 1401(9)(D), (14). An IEP “is the means by which special education and

related services are ‘tailored to the unique needs’ of a particular child.” Endrew F. ex

rel. Joseph F. v. Douglas Cty. Sch. Dist., RE–1, — U.S. —, 137 S. Ct. 988, 994 (2017)

(quoting Bd. of Ed. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley,

458 U.S. 176, 181 (1982)). The IEP “sets out the child’s present academic and

functional performance, establishes measurable academic and functional goals for

the child, and states the special education and related services that will be provided




                                           2
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 3 of 28 PageID #:229




for the child.” Middleton v. D.C., 312 F. Supp. 3d 113, 121 (D.D.C. 2018) (citing 20

U.S.C. § 1414(d)(1)(A)).

      Every IEP must be drafted by a team that includes the child’s parents or

guardians, the child’s teacher, a representative of a local educational agency, and,

whenever appropriate, the child. 20 U.S.C. § 1414(d)(1)(B). This team reviews the

child’s progress “periodically, but not less frequently than annually, to determine

whether the annual goals for the child are being achieved.” Id. § 1414(d)(4)(A)(i).

Further, the IEP team is required to “revise[] the IEP as appropriate to address,”

among other things, “any lack of expected progress toward the annual goals and in

the general education curriculum, where appropriate; [or] . . . the child’s anticipated

needs; or . . . other matters.” Id. § 1414(d)(4)(A)(ii). At a minimum, the IEP must be

“reasonably calculated to enable [the] child to make progress appropriate in light of

the child’s circumstances.” Endrew F., 137 S. Ct. at 999.

      It is undisputed that the COVID-19 pandemic has upended nearly every aspect

of American life, and education is no exception. In attempting to address the

nationwide effects of the pandemic, Congress passed the Coronavirus Aid, Relief and

Economic Security Act (“CARES Act”) (Pub. L. No. 116-136, 134 Stat. 281 (Mar. 27,

2020). It constitutes both the largest economic stimulus package in United States

history and an effort to adapt laws and practices to current circumstances. To this

latter end, the CARES Act effected modifications to laws and regulations governing

the administration of healthcare, taxes, entitlement benefits, mail delivery, student

loans, retirement planning, credit reporting, and—most pertinently here—education.




                                          3
      Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 4 of 28 PageID #:230




Id.

            To fit existing federal education regulations to these changed circumstances,

Congress allowed the Secretary to waive select, specifically-enumerated statutory

and         administrative      rules.   Id.   §      3511(a),   (b).   Not   included   was   the

IDEA/Rehabilitation Act requirement that school districts provide free and

appropriate public education (“FAPE”)—the provision from which are derived

regulations requiring schools to prepare IEPs. 20 U.S.C. § 1400(d)(1)(A); 34 C.F.R.

§§ 300.201, 300.320-22. But Congress was not completely silent concerning

provisions not addressed by the CARES Act: rather, Congress instructed the

Secretary to recommend “any additional waivers . . . the Secretary believes are

necessary to be enacted into law to provide flexibility to States and local educational

agencies to meet the needs of students.” Id. § 3511(d)(4).

            On April 27, 2020, the Secretary submitted her recommendations. R. 10-1.1

Although the Secretary’s report to Congress addressed a number of issues, it did not

include a recommendation that the learning plan requirements be waived. Id. Quite

the opposite: the Secretary explicitly stated that “[t]he Department is not requesting

waiver authority for any of the core tenets of the IDEA or Section 504. . . .” Id. at 14.

According to the report, the Department’s position was based on the following

“principles”:

                   • Schools can, and must, provide education to all students, including

            children with disabilities;



      1   “R. __” denotes a citation to the docket.


                                                      4
      Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 5 of 28 PageID #:231




                • The health and safety of children, students, educators, and service

          providers must be the first consideration;

                • The needs and best interests of the individual student, not any system,

          should guide decisions and expenditures;

                • Parents or recipients of services must be informed of, and involved in,

          decisions relating to the provision of services; and

                • Services typically provided in person may now need to be provided

          through alternative methods, requiring creative and innovative approaches.

Id.

          On   May    19,   2020—three     weeks    after   the   Secretary   issued    her

recommendations—CTU filed this one-count action against the Department of

Education, the Secretary in her official capacity, and the Board of Education of the

City of Chicago (the “Board”), for alleged violations of Section 706 of the

Administrative Procedures Act (5 U.S.C. § 551, et seq.). R. 1.2 CTU asserts that the

Secretary acted arbitrarily and capriciously when she declined to exercise her

authority under the CARES Act to recommend waiving provisions of the IDEA and

Section 504. According to CTU, those provisions require CTU’s members to draft

remote learning plans for students with special education needs before the end of the

current school year. Id. ¶¶ 1-5.

          CTU joined the Board as “an indispensable party defendant for purposes of



     The Court has subject matter jurisdiction in this federal-question case under 28 U.S.C.
      2

§ 1331 and 28 U.S.C. § 1346. Dhakal v. Sessions, 895 F.3d 532, 538 (7th Cir. 2018); Builders
Bank v. FDIC, 846 F.3d 272, 274 (7th Cir. 2017).


                                              5
      Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 6 of 28 PageID #:232




injunctive relief.” Id. ¶ 9. CTU contends that the Board “is currently requiring what

appear[s] to be wholesale drafting from scratch of new remote learning plans to

replace the current existing IEP’s and Section 504 plans.” R. 10 ¶ 4. Further,

according to CTU, “[b]oth the Secretary and the . . . Board . . . are aware or should be

aware that the requirement to re-write all these plans in a few weeks is impossible

to meet, but [they] have nonetheless chosen to keep in place such requirement so as

to give themselves political and legal cover from criticism.” Id. ¶ 18.

        On May 27, 2020, CTU filed a motion for a temporary restraining order and a

preliminary injunction. Id. On the parties’ joint motion (R. 12), the Court entered an

agreed briefing schedule (R. 13); briefing was completed on June 9, 2020. On June 12,

2020, the Court held a telephonic hearing at which all parties appeared and presented

argument. R. 26.

         CTU’s motion seeks preliminary injunctive relief that: (1) bars all defendants

from “requiring the case managers, clinicians, and other professionals in the Chicago

public schools . . . to draft new remote learning plans in the few weeks remaining the

current school year”; and (2) orders the Board “to provide notice to such case

managers, clinicians, and others including parents as soon as possible that they are

relieved from these new and unnecessary obligations.” R. 10 ¶ 28. For the reasons

that follow, the motion is denied.

II.     LEGAL STANDARD

         As an equitable, interlocutory form of relief, the entry of a preliminary

injunction “is an exercise of a very far-reaching power, never to be indulged in except




                                            6
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 7 of 28 PageID #:233




in a case clearly demanding it.” Girl Scouts of Manitou Council, Inc. v. Girl Scouts of

United States of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (citation and quotation

marks omitted); see also Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ.,

858 F.3d 1034, 1044 (7th Cir. 2017) (preliminary injunction “is an extraordinary

remedy” that “is never awarded as a matter of right”). “The standards for granting a

temporary restraining order and preliminary injunction are the same.” USA-Halal

Chamber of Commerce, Inc. v. Best Choice Meats, Inc., 402 F. Supp. 3d 427, 433 (N.D.

Ill. 2019) (collecting cases).

       In determining whether to impose a preliminary injunction, a district court

“engages in an analysis that proceeds in two distinct phases: a threshold phase and

a balancing phase.” Girl Scouts, 549 F.3d at 1085–86. There are three requirements

the moving party must satisfy in the threshold phase: (1) “absent a preliminary

injunction, it will suffer irreparable harm in the interim period prior to final

resolution of its claims”; (2) “traditional legal remedies would be inadequate”; and

(3) “its claim has some likelihood of succeeding on the merits.” Id.

       If the moving party succeeds at the threshold phase, the Court moves to the

balancing phase. In that phase, the Court “weighs the irreparable harm that the

moving party would endure without the protection of the preliminary injunction

against any irreparable harm the nonmoving party would suffer if the court were to

grant the requested relief.” Girl Scouts, 549 F.3d at 1085–86. This requires “a sliding

scale approach: ‘[t]he more likely the plaintiff is to win, the less heavily need the

balance of harms weigh in his favor; the less likely he is to win, the more need it




                                           7
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 8 of 28 PageID #:234




weigh in his favor.’” Id. (quoting Roland Mach., 749 F.2d at 387). “Where appropriate,

this balancing process should also encompass any effects that granting or denying

the preliminary injunction would have on nonparties (something courts have termed

the ‘public interest’).” Id. (quoting Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891, 895 (7th

Cir. 2001)).

       Plaintiffs seek a mandatory preliminary injunction requiring an affirmative

act by the defendant. Because a mandatory injunction requires the Court to command

the defendant to take a particular action, it is “cautiously viewed and sparingly

issued.” Knox v. Shearing, 637 F. App’x 226, 228 (7th Cir. 2016) (nonprecedential

disposition) (quoting Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997));

see also W. A. Mack, Inc. v. Gen. Motors Corp., 260 F.2d 886, 890 (7th Cir. 1958)

(“mandatory injunctions are rarely issued and interlocutory mandatory injunctions

are even more rarely issued, and neither except upon the clearest equitable grounds”)

(quotation marks and citation omitted).

III.   ANALYSIS

       In its complaint and written motion for a preliminary injunction, CTU

maintains that the Court should require the Secretary to ask Congress for the

authority to waive certain requirements under the IDEA and Section 504. During the

June 12 motion hearing, however, CTU’s theory evolved slightly: CTU now appears

to seek a declaration that federal law does not require the Board to demand that all

IEPs be reviewed by the time the school year ends on June 22. Indeed, the urgency

that CTU exhibits appears driven most directly by the impending end of the school




                                            8
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 9 of 28 PageID #:235




year—and this suggests that CTU might settle for an advisory order telling the

parties how this Court reads the applicable rules.

      Under any construction of CTU’s prayer for relief, a preliminary injunction is

unwarranted. Bluntly put, CTU’s likelihood of success on the merits is too low to pass

the threshold for relief. Several infirmities are apparent: (1) CTU likely lacks

standing to proceed in federal court; (2) the decision of the Secretary not to seek

additional waiver authority is beyond the power of this Court to countermand; and

(3) CTU has not pleaded a viable standalone claim against the Board. Because CTU

has not shown some likelihood of success on the merits, the Court “must deny” the

motion for preliminary relief. Girl Scouts, 549 F.3d at 1086.

      A.     CTU is Unlikely to Succeed on the Merits

             1.     CTU is Unlikely to Establish Standing

      CTU brought this case on a straightforward theory: that the Secretary and the

Department (the “Federal Defendants”) arbitrarily and capriciously “abused the

discretion granted [them] by the CARES Act to temporarily waive” provisions

requiring the review and revision of IEPs. R. 1 ¶ 5. In CTU’s view, the Secretary’s

conduct has prompted the Board to require—to the detriment of teachers, students,

and parents—the wholesale redrafting of IEPs into “Remote Learning Plans”

(“RLPs”) during the short time left in the current school year. CTU contends that the

Federal Defendants’ conduct irrationally refused to take advantage of their

“authority to waive certain administrative requirements” provided by Congress “so

as to give themselves political and legal cover from criticism.” R. 10 ¶ 18.




                                           9
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 10 of 28 PageID #:236




      CTU’s theory, however, fails to characterize properly what Congress provided

in the CARES Act. Although Section 3511 provided for the waiver of some regulatory

provisions not relevant here, the “authority to waive” IEP-related rules that CTU

says was given to the Federal Defendants does not exist. On the contrary, Section

3511 merely directed the Secretary to provide Congress with “recommendations on

any additional waivers . . . the Secretary believes are necessary to be enacted into law

to provide limited flexibility to States and local educational agencies to meet the

needs of students during the emergency. . . .” CARES Act, Div. A § 3511(d)(4).

      That Congress chose to frame the issue of regulatory flexibility as a request for

a recommendation for possible future legislative action calls into serious doubt CTU’s

standing to bring this action. A plaintiff who seeks to proceed in federal court must,

of course, demonstrate “injury in fact, a causal connection between the injury and the

defendant’s conduct, and likely redressability through a favorable decision.”

Disability Rights Wis., Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d 796, 802

(7th Cir. 2008) (citations and quotation marks omitted). Meeting each of these

factors—injury, causation, and redressability—is mandatory. Id. As explained below,

the Court has doubts about CTU’s likelihood of success in meeting these three

requirements.

                    a.     Redressability

      Turning first to redressability, the Supreme Court has explained that the

inquiry focuses on whether it is “likely,” not just “speculative,” that the alleged harm

“will be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S.




                                            10
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 11 of 28 PageID #:237




555, 561 (1992). A plaintiff “bear[s] the burden of establishing standing, and each

element, including redressability, must be supported by more than unadorned

speculation.” Plotkin v. Ryan, 239 F.3d 882, 885 (7th Cir. 2001).

      At this preliminary stage, CTU has failed to establish that an order of any sort

that the Court might issue would likely redress CTU’s alleged harm. If anything,

CTU’s pleadings and arguments establish a lack of redressability. Section 3511

unequivocally shows that Congress reserved to itself whether to enact into law any

additional waivers under the IDEA or Rehabilitation Act. All that Congress directed

the Secretary to do was to provide her “recommendations on any additional waivers”

that she “believes are necessary to be enacted into law. . . .” CARES Act, Div. A

§ 3511(d)(4). It is impossible to draw from this language any reasonable inference

that Section 3511 provided the Secretary with the independent authority to waive

binding law.

      Nor can relief be found in an order compelling the Secretary to make a

recommendation to Congress to provide additional waiver authority. Congress is a

coordinate branch of government vested with “all legislative Powers”—that is, the

power to draft positive laws. See Gundy v. United States, — U.S. —, 139 S. Ct. 2116,

2123 (2019). Congress may, in its sole discretion, obtain “the assistance of its

coordinate Branches” in fulfilling its duties. Id. (quoting Mistretta v. United States,

488 U.S. 361, 372 (1989)). But inviting a suggestion is a far piece from affirmatively

acting on that suggestion. Indeed, Congress could react to a suggestion by the

Secretary for additional waiver authority in any number of ways, including by




                                          11
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 12 of 28 PageID #:238




(1) writing legislation that grants additional waiver authority; (2) affirmatively

refusing to grant additional authority; (3) granting waiver authority short of what

CTU prefers; or (4) completely ignoring the Secretary’s suggestion.

      Similar unpredictability would obtain even if Congress were disposed to grant

a request from the Secretary for waiver authority. There is no way for the Court to

predict whether Congress would, or even could, act before the end of the CPS school

year, or even before the end of the COVID-19 emergency; whether the President

would sign or veto the legislation; or whether any veto would be overridden. In short,

these considerations, which merely reflect an acknowledgment both of the plain

language of Section 3511 and the manner in which any further legislative waivers

must be created, make it wholly speculative that CTU’s requested relief would

provide redress for its grievance. See Plotkin, 239 F.3d at 885. Accordingly, the Court

finds that Plaintiff will likely fail the meet the redressability requirement of the test

for standing.

                    b.     Causation

      In addition to the question of redressability, the Court doubts that Plaintiff can

show a “causal connection between the injury” and the Federal Defendants’ conduct.

Disability Rights Wis., Inc., 522 F.3d at 802; Duberry v. District of Columbia, 924 F.3d

570, 581 (D.C. Cir. 2019) (causation and redressability “are closely related[,] like two

sides of a coin”) (citation and quotation marks omitted). To begin, the independent

actions vel non of Congress and the Board interrupt the causal chain between CTU’s

asserted injury and the actions of the Federal Defendants. As explained above,




                                           12
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 13 of 28 PageID #:239




Congress is not obligated to do anything even if the Secretary makes a

recommendation for further waiver authority. And as the Federal Defendants argue,

nothing precludes Congress from granting additional waiver authority at its own

instance. This lack of clarity in predicting how Congress might act presents a

significant break in the causal chain between CTU’s injury and the lack of a

recommendation for waiver authority. See Doe v. Holcomb, 883 F.3d 971, 979 (7th

Cir. 2018) (plaintiff failed to show causation where a county clerk lacked the power

to grant or deny a name-change petition). Because the Federal Defendants lack this

power, CTU’s asserted injury is not “fairly traceable” to the complained-of conduct (or

lack of it) by the Federal Defendants. See id.

      By the same token, the conduct of the Board is an intervening event that

(arguably) also breaks the chain of causation. Dep’t of Commerce v. New York, — U.S.

—, 139 S. Ct. 2551, 2566 (2019) (noting the Court’s “steady refusal to endorse

standing theories that rest on speculation about the decisions of independent actors”)

(quotation omitted). As the Federal Defendants explain, administration of the IDEA

involves a complex balance between federal, state, and local conduct. States play a

significant role in ensuring that “local educational agencies” such as the Chicago

Public Schools comply with the IDEA, e.g. 20 U.S.C. § 1416(a)(1)(C), and if a state

identifies noncompliance by a school district, the state must ensure correction as soon

as possible—but at least within one year. See 34 C.F.R. § 300.600(e). Parents also

play a role in the enforcement of the IDEA, by challenging a school district’s actions

through, first, a due process complaint in a state administrative hearing system, and




                                          13
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 14 of 28 PageID #:240




second, if necessary, by filing a federal action after exhausting their administrative

remedies. See 20 U.S.C. § 1415(b)(6), (f), (g), (i)(2)(A).

       This statutory and administrative scheme, therefore, places at least three

levels of operational authority between the Federal Defendants and CTU: federal to

state; state to local; and local to employees (CTU). It is apparently undisputed that

the deadlines and tasks of which CTU complains were communicated to CTU

members by the Board; there is no suggestion that the Federal Defendants have

communicated directly to CTU or its members concerning their obligations with

respect to the redrafting of IEPs into remote learning plans. These degrees of

separation cast further doubt on whether CTU has adequately shown causation.

       Finally, the Board likely has discretion under the IDEA to take a more

expansive (or at least a different) view than the Federal Defendants of what is

required under federal law. Although the parties dispute this point, the Court is

satisfied, at least at this early stage, that the Board is not required to take a lockstep

approach with the Federal Defendants concerning whether the IDEA requires the

redrafting of IEPs. See, e.g., T.B. ex rel. Brenneise v. San Diego Unified Sch. Dist., 806

F.3d 451, 468 (9th Cir. 2015). This discretion bolsters the Court’s view that any injury

arising from the Board’s requirement to redraft IEPs is not fairly traceable to the

conduct of the Federal Defendants.

                     c.     Injury in Fact

       As to the final component of standing, the Court doubts that CTU can show it

has suffered an injury in fact sufficient to confer standing. See Lujan, 504 U.S. at 560




                                             14
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 15 of 28 PageID #:241




(asserted injury must be “concrete and particularized” and “actual or imminent”). If

one point comes across clearly from CTU’s allegations, it is that CTU believes children

and parents are being harmed by the requirement to redraft IEPs into RLPs before

the imminent conclusion of the school year. That allegation may or may not be correct:

this Court lacks the institutional competence to opine on whether RLPs are “useless

paperwork” (as CTU contends) or an important part of a child’s education (as the

Board contends). See, e.g., United States v. Bd. of Sch. Comm’rs of City of

Indianapolis, 128 F.3d 507, 510 (7th Cir. 1997) (“The administration of public schools

is a state executive function rather than a federal judicial function, and so ought not

to be subjected to the perpetual tutelage of the federal courts”); Bd. of Educ. of

Oklahoma City Pub. Sch., Indep. Sch. Dist. No. 89, Oklahoma Cty., Okl. v. Dowell,

498 U.S. 237, 248 (1991) (“Local control over the education of children allows citizens

to participate in decisionmaking, and allows innovation so that school programs can

fit local needs”). What the Court must do instead is consider whether CTU has the

right to raise these claims in a federal court.

      Without deciding the issue conclusively at this stage, the Court doubts that

CTU has alleged a cognizable injury. CTU has framed its case as seeking to protect

the rights of students and parents—not, primarily, as an effort to protect the interests

of CTU members. But in choosing this approach, CTU has engendered a genuine

question as to whether it has the right to assert claims on behalf of those absent

parties. See, e.g., Lawrence Twp. Bd. of Educ. v. New Jersey, 417 F.3d 368, 371 (3d

Cir. 2005) (statutory language of the IDEA suggests “Congress intended to provide a




                                           15
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 16 of 28 PageID #:242




private right of action only to disabled children and their parents”); cf. Evans v.

Kansas City, Mo. Sch. Dist., 65 F.3d 98, 101 (8th Cir. 1995) (teacher lacked standing

to bring Title VII discrimination claims on behalf of students).3 Although the Court

does not put much weight on the injury-in-fact component at this stage, CTU’s failure

to make a more compelling injury argument also cuts against its likelihood of success

on the merits.

                                *              *              *

       As explained above, Plaintiff has failed to show some likelihood that any

judicial order will redress CTU’s grievance. Nor has CTU shown a likelihood of

success on its contention that the asserted injury is fairly traceable to the conduct of

the Federal Defendants. Finally, the Court doubts that CTU will be able to

demonstrate that it suffered a cognizable injury in its own right.

       As is obvious, the Court has phrased these findings concerning standing as

preliminary, not final. This is for several reasons: the urgency of CTU’s request for a

preliminary injunction, the compressed briefing schedule, that the Defendants raised

the issue of standing by way of a pending motion to dismiss, and that the Court has

called for additional briefing on the motion to dismiss—which all suggest to the Court

that it would be premature to make a final decision on standing at this preliminary

stage. See Simic v. City of Chicago, 851 F.3d 734, 738 (7th Cir. 2017) (the Court “has


   3 Many courts have held that teachers have standing under the Rehabilitation Act when
they are retaliated against for advocating for disabled students. See, e.g., Reinhardt v.
Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d 1126 (10th Cir. 2010); Barker v. Riverside Cty.
Office of Educ., 584 F.3d 821 (9th Cir. 2009); Molloy v. Acero Charter Sch., Inc., No. 19 C 785,
2019 WL 5101503, at *2 (N.D. Ill. Oct. 10, 2019) (collecting cases). CTU, however, does not
allege retaliation.


                                              16
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 17 of 28 PageID #:243




jurisdiction to decide its jurisdiction, so it can address a motion for a preliminary

injunction without making a conclusive decision about whether it has subject matter

jurisdiction”). But even though these findings are preliminary, they cast serious

doubt on CTU’s ability to obtain relief on the merits. Girl Scouts, 549 F.3d at 1086.

             2.     CTU is Unlikely to Succeed Under the APA

      As with standing, CTU is also unlikely to succeed on the merits of its claim

under the APA. CTU’s sole count, apparently brought against all defendants, is

entitled “[v]iolation of Section 706 of the Administrative Procedure[s] Act.” R. 1.

Having chosen to proceed as it has, however, CTU faces several hurdles arising from

well-established agency defenses under the APA.

      A plaintiff who brings a claim under the APA may challenge only “final agency

actions.” Bennett v. Spear, 520 U.S. 154, 178, 117 S. Ct. 1154, 1169, 137 L. Ed. 2d 281

(1997). At least at this preliminary stage, the Court doubts that CTU can succeed in

showing that the Secretary’s refusal to seek additional waiver authority was a final

agency action. This doubt arises principally from the effect of Dalton v. Spencer, in

which the Supreme Court held that military base closure recommendations made by

the Secretary of Defense were not final agency actions that could be challenged under

the APA. 511 U.S. 462, 469-70 (1994); see also Franklin v. Massachusetts, 505 U.S.

788, 798 (1992) (“tentative recommendation” from Secretary of Commerce to the

President was not final agency action). In Dalton, the Supreme Court concluded that

the recommendations were not final agency actions because (1) the President is not

an “agency” as that term is defined by the APA; and (2) the recommendations were




                                          17
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 18 of 28 PageID #:244




not binding on the President, who had complete discretion to accept or reject them.

511 U.S. at 471; see also Franklin, 505 U.S. at 798.

      That reasoning applies equally here. Final action on any recommendation by

the Secretary must come, if at all, from Congress. But like the President, Congress is

not an “agency” under the APA. 5 U.S.C. § 701(b)(1)(A) (“ ‘agency’ means each

authority of the Government of the United States, whether or not it is within or

subject to review by another agency, but does not include—(A) the Congress”). And

as in Dalton and Franklin, the Secretary’s recommendation here would not be binding

on Congress. Accordingly, Dalton (which CTU has not addressed) and Franklin likely

preclude   CTU    from   making    the   required      showing   that   the   Secretary’s

recommendation constituted reviewable final agency action. Cf. Ecology Ctr., Inc. v.

U.S. Forest Serv., 192 F.3d 922, 925 (9th Cir. 1999) (“courts have recognized that

agency recommendations are not reviewable as final agency actions”); Flue-Cured

Tobacco Coop. Stabilization Corp. v. U.S.E.P.A., 313 F.3d 852, 861 (4th Cir. 2002) (“if

we were to adopt the position that agency actions producing only pressures on third

parties were reviewable under the APA, then almost any agency policy or publication

issued by the government would be subject to judicial review”).

      Even if the Secretary’s recommendation letter were a final agency action, her

decision to include (or not include) specific waiver recommendations is likely

committed to her discretion. Under the APA, decisions that are “committed to agency

discretion by law” are unreviewable. 5 U.S.C. § 701(a)(2). This limitation on judicial

review, to be sure, is “a very narrow exception” that applies only when there is “no




                                          18
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 19 of 28 PageID #:245




law to apply.” Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 410

(1971); Dep’t of Commerce v. New York, 139 S. Ct. at 2568 (“ . . . we have read the

§ 701(a)(2) exception for action committed to agency discretion quite narrowly,

restricting it to those rare circumstances where the relevant statute is drawn so that

a court would have no meaningful standard against which to judge the agency’s

exercise of discretion”) (internal quotations omitted). To determine whether Section

701(a)(2) applies, courts analyze the governing statutes and regulations to assess

whether there are “judicially manageable standards . . . for judging how and when an

agency should exercise its discretion.” Menominee Indian Tribe of Wis. v. Envtl. Prot.

Agency, 947 F.3d 1065, 1072 (7th Cir. 2020) (quoting Heckler v. Chaney, 470 U.S. 821,

830 (1985)). CTU bears the burden of showing that the exception does not apply.

Heckler, 470 U.S. at 828 (“before any review at all may be had, a party must first

clear the hurdle of § 701(a)”).

      Section 3511 of the CARES Act, the sole relevant provision, states that the

Secretary “shall prepare and submit a report . . . with recommendations on any

additional waivers . . . the Secretary believes are necessary to be enacted into law to

provide limited flexibility to States and local educational agencies to meet the needs

of students during the emergency.” CARES Act, Div. A § 3511(d)(4). CTU calls this a

“substantive . . . judicially manageable standard against which the Secretary’s

actions can be measured,” R. 21 at 10, but the Court disagrees. A vague statement of

purpose does not create a judicially manageable standard that the Court can apply.

Buntrock v. U.S. S.E.C., No. 02 C 1274, 2003 WL 260681, at *4 (N.D. Ill. Feb. 6, 2003),




                                          19
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 20 of 28 PageID #:246




aff'd sub nom. Buntrock v. S.E.C., 347 F.3d 995 (7th Cir. 2003) (governing rules that

“only modestly constrain agency action . . . provide no basis by which th[e] Court can

review the agency’s discretionary decision”); see also Matthews v. Town of Greeneville,

932 F.2d 968 (6th Cir. 1991) (“vague admonition to maintain ‘the lowest possible

rates’ does not come close to providing the sort of guidelines which would permit

meaningful judicial review”); Elecs. of N. Carolina, Inc. v. Se. Power Admin., 774 F.2d

1262, 1266 (4th Cir. 1985) (statutory requirement that agency market power for

“most widespread use” was “too vague to provide a standard by which a court c[ould]

review” agency’s marketing plan); Aharonian v. Gutierrez, 524 F. Supp. 2d 54, 55

(D.D.C. 2007) (decision committed to agency discretion where “the only statutory

standard is vague and highly subjective”).

      Because of the extremely general wording of Section 3511, and in view of the

cases cited above, the Court finds that CTU is unlikely to succeed in convincing the

Court that the broad language of Section 3511(d)(4) provides sufficient guidance for

the Court to assess the Secretary’s exercise of discretion. See Jaymar-Ruby, Inc. v.

F.T.C., 651 F.2d 506, 511 (7th Cir. 1981) (FTC’s decision to disclose investigative file

to state attorneys-general was committed to agency discretion where, “[o]ther than

requiring that such information be maintained in confidence and be used only for

official law enforcement purposes, the statute is silent on what factors should be

considered by the Commission in reaching its decision”); Singh v. Moyer, 867 F.2d

1035, 1037 (7th Cir. 1989) (decision not to waive foreign residency requirement

committed to agency discretion); Muscogee (Creek) Nation Div. of Hous. v. U.S. Dep’t




                                          20
   Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 21 of 28 PageID #:247




of Hous. & Urban Dev., 698 F.3d 1276, 1281 (10th Cir. 2012) (statutory restriction on

agency discretion was too broad to support judicial review “unless the agency action

can be considered irreconcilable with this statutory mandate”) (quotations omitted).

       At bottom, the Secretary’s recommendations required “a complicated balancing

of a number of factors which are peculiarly within [her] expertise.” Heckler, 470 U.S.

at 831. This is, therefore, the type of situation where “[t]he agency is far better

equipped than the courts to deal with the many variables involved in the proper

ordering of its priorities.” Id. at 831–32.4 CTU does not cite, and the Court is not

aware of, any case where an agency was found to have abused its discretion by failing

to ask Congress for the power to waive existing statutory mandates. And it is unlikely

that CTU could develop a record here such that the Court would be inclined to break

new ground. For these reasons, CTU has not shown some likelihood of success on the

merits. Girl Scouts, 549 F.3d at 1085–86.

              3.      CTU is Unlikely to Succeed Against the Board

       CTU is also unlikely to succeed in its claim against the Board. To begin, the

Court is unsure what claim is presented against the Board. CTU contends that the




   4   Although not raised by the parties, and accordingly not central to this ruling, the
political question doctrine is relevant to the Court’s concerns about its competence to judge
the Secretary’s actions. Under that doctrine, there exist two types of questions not subject to
judicial resolution: (1) those where “the relevant considerations are beyond the courts’
capacity to gather and weigh”; and (2) those that “have been committed by the Constitution
to the exclusive, unreviewable discretion of the executive and/or legislative—the so-called
‘political’—branches of the federal government.” Miami Nation of Indians of Indiana, Inc. v.
U.S. Dep’t of the Interior, 255 F.3d 342, 347 (7th Cir. 2001) (internal citations omitted). There
is little doubt in the Court’s mind that the question of what policies are needed to address
the COVID-19 crisis is inherently committed by the Constitution to the legislative and
executive functions.


                                               21
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 22 of 28 PageID #:248




Board is an “indispensable party” under Rule 19 of the Federal Rules of Civil

Procedure, but the indispensableness of the Board to this case is not readily apparent.

Rule 19 “requires the court to determine whether a party is indispensable.” Wade v.

Hopper, 993 F.2d 1246, 1249 (7th Cir. 1993) (citing Provident Tradesmens Bank &

Trust Co. v. Patterson, 390 U.S. 102, 118–19 (1968)). The test for an indispensable

party “is whether justice cannot be done unless [the party] is joined.” Id. (quotation

omitted). It is the party advocating for joinder that “generally has the initial burden

to establish the absent person’s interest.” In re Veluchamy, 879 F.3d 808, 819 n.4 (7th

Cir. 2018).

      CTU contends in conclusory fashion that the Board is indispensable, but CTU

has neither explained the basis for joining the Board nor cited any rule or other

authority that requires joinder. CTU has, therefore, failed to show that joinder is

required. Wade, 993 F.2d at 1249 (“Simply quoting Rule 19’s language is

inadequate”).

      Even assuming the Board is a necessary party, CTU’s complaint contains only

a single count brought under the APA. That count does not address the Board’s

conduct, and it does not purport to allege that the Board is susceptible to relief under

the APA. Neither does the single count of the complaint purport to state a cause of

action under the CARES Act, the IDEA, or the Rehabilitation Act. Accordingly, the

Court questions whether it could even issue an injunction in the absence of a stated

claim directed to the Board’s conduct.




                                          22
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 23 of 28 PageID #:249




      More pertinently, given that the cause of action is pleaded under the APA, CTU

has little likelihood of success against the Board. As a threshold (and likely

determinative) matter, the Board is not an “agency” under APA. 5 U.S.C. § 701

(“ ‘agency’ means each authority of the Government of the United States. . . .”). CTU

has also not shown, nor even clearly alleged, that the Board wrongly interpreted the

IDEA or Section 504. Such a claim would, in any event, run counter to CTU’s pleaded

theory, which is that a waiver of the IDEA is needed to relieve CTU from the IDEA’s

regulatory burden. If a waiver was not imperative, it would be unnecessary to coerce

the Secretary into seeking a waiver from Congress.

      Though mindful not to distort CTU’s complaint, the Court tends to agree with

the Federal Defendants’ characterization of this dispute as fundamentally an

“employer-employee dispute.” (R. 20 at 13.) It may be that CTU’s grievances are more

accurately viewed as relating to its members’ terms and conditions of employment,

and it may be that CTU believes the Board is violating its members’ rights under

their collective employment agreement. Perhaps recognizing that such a claim could

likely not be brought in federal court, CTU has not alleged any employment-related

violation, and the Court must constrain itself to the pleadings and documents CTU

has filed. But it remains that CTU has not identified the basis of its claim against the

Board.

      A final point concerning the claim against the Board: during the June 12

motion hearing, counsel for CTU urged the Court to issue, in effect, a declaratory

judgment to “clarify” the requirements of the IDEA regarding whether and when




                                          23
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 24 of 28 PageID #:250




IEPs must be revised to account for remote learning. Such a ruling might help resolve

the parties’ dispute, to be sure, but the Court does not believe it has the power to

issue a declaratory judgment under these circumstances. To begin, this case was not

brought as a declaratory judgment action under 28 U.S.C. § 2201; it was brought

principally under the APA. For this reason alone, the Court is reluctant to offer an

abstract opinion on the requirements of the IDEA.

      Perhaps more importantly, CTU has not identified a claim against the Board

that arises under federal law. CTU might contend that its defense to the Board’s

requirements concerning IEP revisions arises under federal law (namely, the IDEA

and Section 504), but that is insufficient to confer jurisdiction. As the Seventh Circuit

has explained, to determine whether federal jurisdiction exists over a request for a

declaratory judgment, the Court “must dig below the surface of the complaint and

look at the underlying controversy. If a well-pleaded complaint by the defendant (the

‘natural’ plaintiff) would have arisen under federal law, then the court has

jurisdiction when the ‘natural’ defendant brings a declaratory-judgment suit.”

NewPage Wis. Sys. Inc. v. United Steel, Paper & Forestry, 651 F.3d 775, 777–78 (7th

Cir. 2011).

      Digging below the surface, the Court cannot discern a likely federal claim by

the Board. Presumably the Board, acting as a “natural plaintiff,” could bring a state-

law contract claim if CTU members failed to complete the IEP revisions; and CTU

might then assert a defense that the Board misunderstands the IDEA and Section

504. But that would not constitute a well-pleaded complaint, for a federal defense to




                                           24
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 25 of 28 PageID #:251




a claim does not confer jurisdiction. Wis. Interscholastic Athletic Ass’n v. Gannett Co.,

Inc., 658 F.3d 614, 619 (7th Cir. 2011). Accordingly, the Court cannot issue what

would amount to an advisory opinion on the federal requirements for IEPs. See

Deveraux v. City of Chicago, 414 F.3d 328, 331 (7th Cir. 1994) (affirming dismissal of

declaratory judgment action and explaining that “Article III prohibits federal courts

from issuing advisory opinions”).

      CTU has not, of course, brought an action for a declaratory judgment; this

discussion thus serves only to reinforce that CTU has little likelihood of success

against the Board. To reiterate, CTU has not pleaded an identifiable, standalone

claim against the Board. To the extent that it has, CTU is unlikely to succeed because

the APA does not apply to the Board. Finally, the Court assumes that it lacks

jurisdiction to issue a declaration concerning the effect of the IDEA and Section 504

on the revision of IEPs.

      B.     Other Factors Relevant to Injunctive Relief

      It is with the likelihood of success analysis that the resolution of this motion

effectively begins and ends. In the interest of completeness, however, the Court

briefly addresses the other factors relevant to whether preliminary injunctive relief

is warranted.

      At the threshold stage, in addition to some likelihood of success, CTU must

also show that it will suffer irreparable harm before final resolution of its claims and

that traditional legal remedies would be inadequate. Girl Scouts, 549 F.3d at 1085–

86. With only a few days remaining before the end of the school year, it is doubtful




                                           25
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 26 of 28 PageID #:252




that CTU can make any meaningful showing of irreparable harm. In addition,

because CTU purports to bring this action principally for the benefit of students and

parents, it is doubtful that the CTU members’ injuries, which likely relate to the

terms and conditions of their employment, are irreparable through the application of

traditional legal remedies. See id. Despite these doubts, however, the Court will

assume for purposes of this order that CTU has made an adequate showing of

irreparable harm and lack of an adequate remedy.

      Having determined that CTU has failed to demonstrate some likelihood of

success, the Court “must deny the injunction.” Girl Scouts, 549 F.3d at 1086 (“If the

court determines that the moving party has failed to demonstrate any one of these

three threshold requirements, it must deny the injunction”). As a result, the Court

need not “proceed[] to the balancing phase of the analysis.” See id.

      But again in the interest of completeness, the Court will briefly address the

second-stage factors. These include a balancing of the parties’ respective harms and,

where appropriate, a consideration of “any effects that granting or denying the

preliminary injunction would have on nonparties (something courts have termed the

‘public interest’).” Id. at 1085-86 (citation and quotation marks omitted).

      In short, the Court finds that the balance of harms does not tip so strongly in

favor of CTU as to justify an injunction. In making this finding, the Court has

employed the “sliding scale” approach that takes into consideration the relative

merits of the case. Id. (citation and quotation marks omitted). Because of the

surpassingly low likelihood that CTU will succeed on the merits, CTU must make a




                                          26
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 27 of 28 PageID #:253




compelling argument concerning the balance of harms. But as explained above, any

harm suffered by CTU’s members likely could be remedied adequately through

damages or prospective injunctive relief. Stated differently, the potential harm to

CTU if an injunction is not entered is not so great as to, by itself, make up for the

serious weaknesses inherent in CTU’s case.

      Conversely, there is potential harm to the Board and the Federal Defendants

if an injunction is entered. An order directing the Board to cease requiring the

revision of IEPs or directing the Secretary to ask Congress for a waiver she has

already rejected would amount to a significant judicial intrusion into the workings of

two separate governmental entities. Cf. Missouri v. Jenkins, 515 U.S. 70, 99 (1995)

(“[O]ur cases recognize that local autonomy of school districts is a vital national

tradition”) (citations omitted). In the light of the weakness in CTU’s case, the Court

is not inclined to take that step. See Lawson Prods., Inc. v. Avnet, Inc., 782 F.2d 1429,

1436 (7th Cir. 1986) (the Court must exercise its discretion “to arrive at a decision

based on a subjective evaluation of the import of the various factors and a personal,

intuitive sense about the nature of the case”). Accordingly, to the extent that the

second-stage balancing test is required, the Court finds that an injunction is not

warranted.

IV.   CONCLUSION

      Like a thief in the night, the novel coronavirus has crept upon our Nation and

wreaked widespread havoc. It is beyond dispute that this crisis has generated

significant challenges for all; for many, the results have been tragic. Virtually every




                                           27
  Case: 1:20-cv-02958 Document #: 28 Filed: 06/19/20 Page 28 of 28 PageID #:254




aspect of life has been and continues to be affected. As with all crises, however,

selflessness has abounded. Health care workers, first responders, and many others

have given greatly of themselves, often at significant personal risk, to ensure that the

sick are treated, the public is protected, and essential services are provided. It is

altogether fitting that these public servants have been widely and publicly

recognized.

      But not all public servants are quite so visible or recognized quite so publicly,

even though their work is critically important too. CTU’s members—the case

managers, teachers, clinicians, and others who provide daily instruction to children

with special education needs—are striving to meet the challenges of providing

instruction under unique and trying circumstances. Along with the parents and

guardians of their young charges, these public servants are the boots on the ground,

so to speak, in the effort to ensure that our more vulnerable students continue to

receive the education to which they are entitled. They too deserve the recognition—

and gratitude—of society. That the Court is unable to grant the relief their

representatives seek should be read neither to discredit their substantive views on

remote learning nor to call into question their manifest dedication to duty.

      As explained above, however, this action suffers from legal deficiencies that

preclude preliminary injunctive relief. CTU’s motion for a temporary restraining

order and preliminary injunction is therefore denied.

SO ORDERED.

Date: June 19, 2020
                                               JOHN F. KNESS
                                               United States District Judge


                                          28
